IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


R. SETH WILLIAMS, DISTRICT                 : No. 63 EM 2016
ATTORNEY,                                  :
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
COURT OF COMMON PLEAS OF                   :
PHILADELPHIA,                              :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 10th day of June, 2016, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Prohibition and Immediate Stay is

DENIED.